 

EXHIBIT 10.28

MEMORANDUM AGREEMENT

This Memorandum Agreement is entered into as of the 31st day of October 2006 by
and between Willow Financial Bancorp, Inc. and Willow Financial Bank (“Willow.
Financial”) and William M. Wright (“Wright”).

Prior hereto, there were seventeen members of the Board of Directors of Willow
Financial, of which ten were originally from Willow Grove Bancorp, Inc. (“WGBC”)
and seven from Chester Valley Bancorp Inc. (“CVAL”). As part of a program to
reduce the number of members of the Board of Directors, Lewis W. Hull (“Hull”),
a member of the WGBC Board since 1973, and Wright, a member of the CVAL Board
since 1980, have elected to retire. Hull’s term expires as of the 2006 annual
meeting, scheduled for October 31, 2006. Wright was elected to a three-year term
at the 2005 annual meeting, and his term expires at the annual meeting in 2008.
Hull and Wright will each be accorded emeritus status, but Wright will have such
additional responsibilities as may be assigned to him by the Chief Executive
Officer of Willow Financial (the “CEO”). The terms and conditions of this
Agreement have been approved by the Corporate Governance and Nominating
Committee, and by the Compensation Committee, as well as the Board of Directors,
of Willow Financial.

Wright is not now, and has never been, an employee of Willow Financial.

It is the intention of this Agreement that Willow Financial receive the benefit
of Wright’s experience and expertise, and Wright continue to receive the
compensation and benefits given to Directors of Willow Financial, through the
2009 annual meeting, but in no event beyond October 31, 2009.

NOW THEREFORE, intending to be legally bound, and for good and valuable
consideration, the parties agree as follows:

1.         Wright resigns as a member of the Board of Directors of Willow
Financial, which resignation is effective as of the conclusion of the 2006
annual meeting, or at such time as may be mutually determined by Wright and
Willow Financial.

2.         In addition to his status as a Director Emeritus, Wright shall
provide such services as a consultant to Willow Financial, on an as-needed
basis, as the CEO may from time to time request at such times as are mutually
convenient to the CEO and Wright.

a. Wright will be and will remain at all times during the performance of his
duties as a consultant and an independent contractor. Wright shall act in an
independent capacity and shall not act or be deemed to act as an officer,
employee or agent of Willow Financial.


--------------------------------------------------------------------------------


 

3.         The duties which Wright shall perform, as may be requested by the
CEO, shall include the following:

a.           Appearance at public events and at selected Advisory Board meetings
as a representative of Willow Financial, and its affiliates.

b.           Marketing, customer relations and public relations, especially in
central and western Chester County.

c.           Consulting on Community Reinvestment Act opportunities, economic
conditions, both with respect to real estate lending and with respect to
commercial and industrial lending, in the Willow Financial service area.

d.                    Advice and consultation on such other matters as the CEO
may request.

e.       Wright shall not be required to spend, on the average, more than ten
(10) hours per month in discharging his duties under this Agreement.

 4.      The term of this agreement shall be three years. This agreement shall
expire automatically as of the close of the 2009 annual meeting, but in no event
beyond October 31, 2009.

5.        As consideration hereunder, Willow Financial shall provide the
following compensation to Wright.

a.       Wright shall receive the same compensation Wright would have received
if Wright had remained a Director of Willow Financial (up to a maximum of
thirteen (13) Board meetings a year) which compensation shall be distributed to
Wright at such time such compensation is distributable to then active members of
the Board of Directors.

b.       In the event that members of the Willow Financial Board become entitled
to receive restricted stock grants, stock options, or similar benefits to which
Wright would have been entitled if Wright continued as a director but cannot be
awarded because of his status under this Agreement, then Willow Financial shall
make a cash payment to Wright of similar value, in such amount as may be
determined by the Chief Financial Officer of Willow Financial, and approved by
the CEO.

c.       In the event of Wright’s death, Willow Financial shall have no
obligation to make any further payments to or confer any further benefits upon
Wright’s estate, except for those earned or accrued through the date of Wright’s
death.

6.        If any term or condition of this Agreement or application thereof to
any person or circumstance is held invalid, such invalidity shall not affect
other terms, conditions, or applications of this Agreement.

7.        No term or condition of this Agreement will be modifiable or deleted
except by a written instrument signed by the parties hereto. Waiver of any
breach of any term or condition of this Agreement will not be deemed a waiver of
any prior or subsequent breach.


--------------------------------------------------------------------------------


 

8.        This Agreement is binding upon Willow Financial, its successors and
assigns. Wright has no right or privilege to assign or transfer any benefits or
any duties or obligations hereunder, and any attempted assignment or transfer
shall be deemed a termination of this Agreement.

WILLOW FINANCIAL BANCORP, INC.

 

 

WILLOW FINANCIAL BANK

 

/s/ William M. Wright

 

 

By: /s/ Donna M. Coughey

 

 

William M. Wright

Donna M. Coughey, CEO

 

Executed December 27, 2006


--------------------------------------------------------------------------------